Citation Nr: 1423515	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-43 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for renal cell carcinoma (claimed as kidney cancer).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty for training from September 1973 to January 1974, and on active duty from November 1990 to June 1991, from September 2002 to July 2003, from July 13, 2006, to July 25, 2006, and from April 2008 to January 2009, with additional service in the National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 and January 2011 rating decision of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The August 2009 rating decision denied service connection for renal cell carcinoma, status partial right nephrectomy (claimed as kidney cancer).

The January 2011 rating decision denied service connection for benign prostatic hypertrophy and degenerative disk disease of the lumbosacral spine.  The Veteran was granted service connection for degenerative disk disease of the lumbosacral spine in a February 2013 rating decision.  This is a full grant of the benefit sought with regard to this issue and, therefore, it is no longer before the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for renal cell carcinoma (claimed as kidney cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Benign prostatic hypertrophy did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See March 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the onset of the Veteran's symptoms and his theories of etiology.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is claiming service connection for benign prostatic hypertrophy (BPH).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record shows a current diagnosis of BPH.  See generally VA treatment records and examination.

The Veteran's service treatment records include records from his National Guard service.  These records show a 4 cm prostate on a July 2001 examination (not during active duty), a finding of "rough prostate" on a November 2005 examination (not during active duty), and a note that the Veteran's prostate antigen needed follow up due to abnormal finding on a December 2005 retention examination (not during active duty).  The Veteran testified at his hearing that he first started having problems with his prostate while he was in Iraq during the Gulf War (from November 1990 to June 1991).  He reported symptoms of continuous urination and urges.  There are no documented complaints of these symptoms during the Veteran's service in Iraq.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The question then becomes whether that evidence is credible.  In this regard, the Board notes the significant passage of time (15 years) between the Veteran's reported onset of symptoms and his first recorded complaints of symptoms in August 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing for consideration of evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service as evidence against the claim).  These initial complaints were hematuria.  Prior to that time, he was seen several times for prostate problems but did not describe a long-standing history of prostate problems when the "rough prostate" was noted or the abnormal prostate findings were made in December 2005.  It seems likely that the Veteran would have mentioned the longstanding urinary problems when the abnormal prostate problems were first noted.  Thus, the Board finds the Veteran's reports of an in-service onset of symptoms during his service in the Gulf War to not be credible.  There is no showing of in-service occurrence or aggravation of prostate disability during any other period of service either.  The December 2010 VA opinion found that BPH did not likely have its onset in service and was not otherwise related to service and that it "is a common condition which increases with age, and which affects all men in time."

Based on the above, the Board finds that the preponderance of the evidence is against service connection for BPH.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for benign prostatic hypertrophy is denied.


REMAND

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the record shows a history of renal cell carcinoma; an in-service line of duty determination showing dehydration in line of duty July 21, 2006; an August 2006 private MRI suggesting renal cell carcinoma; and the Veteran's contentions that his complaints of sweating hard, inability to breathe, run, or walk, right side back pain, thirst, dizziness, and weakness recorded in his July 2006 sick slip were symptoms of his cancer and not merely dehydration.  Thus, the evidence of record was sufficient to trigger VA's duty to provide an examination for his kidney cancer claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The August 2009 VA examiner diagnosed history of renal cell carcinoma and mild renal insufficiency.  It was added that renal insufficiency was not secondary to renal carcinoma.  This does not answer the question posed (whether renal carcinoma had its clinical onset in service or is otherwise related to active duty) and is not a sufficient medical opinion.  Thus, a new examination is necessary to provide a clear opinion regarding this matter.
	
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA urologic examination to determine the nature and etiology of his renal cell carcinoma (kidney cancer).  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal cell carcinoma (kidney cancer) had its onset during a period of service or is otherwise related to active service.  In particular, the examiner should note the line of duty determination in July 2006 (during a 13 day period of active duty) noting that the Veteran was restrained to quarters for possible bladder or kidney problem.  

The examiner is asked to specifically address whether the Veteran's in-service complaints of sweating hard, inability to breathe, run, or walk, right side back pain, thirst, dizziness, and weakness recorded in his July 2006 sick slip and/or his August 2006 MRI suggest an in-service onset of this disability.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

2.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


